FILED
                           NOT FOR PUBLICATION
                                                                               NOV 2 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 19-30259

              Plaintiff-Appellee,                D.C. No. 2:19-cr-00001-DLC-1

 v.
                                                 MEMORANDUM*
ROBERT LEE CRAWFORD,

              Defendant-Appellant.


                   Appeal from the United States District Court
                            for the District of Montana
                   Dana L. Christensen, District Judge, Presiding

                           Submitted October 26, 2020**
                                Portland, Oregon


Before: GRABER, CLIFTON, and IKUTA, Circuit Judges.

      Defendant Robert Lee Crawford timely appeals the denial of his motion to

suppress evidence following his conditional guilty plea to possessing a firearm as a

felon in violation of 18 U.S.C. § 922(g)(1). Reviewing the district court’s denial of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the motion to suppress de novo and its underlying factual findings for clear error,

United States v. Lara, 815 F.3d 605, 608 (9th Cir. 2016), we affirm.

      1. Defendant lacks standing to contest the parole officers’ search of the gun

safe because he repeatedly denied ownership of it. See United States v. Decoud,

456 F.3d 996, 1007–08 (9th Cir. 2006) (holding that a defendant forfeits standing

under the Fourth Amendment, an issue we review de novo, "by unequivocally

disclaiming ownership" of the searched property).

      2. Defendant cannot challenge the officers’ retrieval of a firearm and a black

bag that he discarded just before his arrest because he had not yet been seized. See

United States v. McClendon, 713 F.3d 1211, 1216 (9th Cir. 2013) (holding that no

seizure occurred when police drew their guns and told the defendant he was under

arrest because the defendant did "not display any intention of submitting to the

officers’ authority"). Defendant’s argument that he displayed an intent to submit to

the officers is belied by the record. Even if officers had seized Defendant, they had

the "reasonable grounds" required by Montana law to arrest him because

authorities just had found firearms, along with documents bearing Defendant’s

name, in the safe. See State v. Plouffe, 646 P.2d 533, 537 (Mont. 1982) (holding

that the arrest of a parolee is lawful when there are "reasonable grounds to believe

that the defendant had committed acts that constituted a violation of parole


                                          2
conditions"). Similarly, the officers had the authority to search the bag because

they had reasonable suspicion that he had violated parole conditions.

      3. To the extent that parole officers violated Montana statutory law through

their delay in filing post-arrest paperwork, or otherwise, that violation would not

warrant suppression because the contested evidence would not have "been come at

by exploitation of that illegality." Wong Sun v. United States, 371 U.S. 471, 488

(1963).

      4. Defendant forfeited his argument that parole officers violated his due

process rights because he did not raise it before the district court and cannot show

good cause for the delay. See United States v. Guerrero, 921 F.3d 895, 898 (9th

Cir. 2019) (per curiam) (holding that a defendant must show good cause when he

"attempts to raise new theories on appeal in support of a motion to suppress"), cert.

denied, 140 S. Ct. 1300 (2020).

      AFFIRMED.




                                          3